 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon request,furnish to the above-named labor organizationrelevant data concerning computations or operations under our group incen-tive plan and discuss and negotiate concerning any grievances arising thereunder.SQUARE D COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.National Food Stores,Inc.andOffice Employees InternationalUnion, Local No. 9, AFL-CIO.Case No. 13-CA-5099.April29, 1963DECISION AND ORDEROn February 14, 1963, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief; the General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the Respondent's exceptions andthe briefs, and the entire record in this case, and hereby adopts theTrial Examiner's findings, conclusions, and recommendations.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.21Member Leedomadopts the Trial Examiner's ultimate disposition of the Section 8(a) (5)aspects of the case on the basis of the position taken by him inTown & Country Manu-facturing Company, Inc.,etc.,136 NLRB 1022.In our view of the case,we need not,and do not,pass upon the Trial Examiner's com-ments as to the authority of the Union to bargain with Respondent about the reassignmentof the inventory clerks, whose jobs were unlawfully contracted away, to other storepositions.2Member Leedom,for the reasons set forth in his dissenting opinion inIsis Plumbing tHeatingCo.,138 NLRB 716,would not direct the payment of interest on the backpayawards.The Appendix attached to the Intermediate Report is hereby amended,by adding thefollowing immediately below the signature line at the bottom of the notice:NOTE -We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.142 NLRB No. 38. NATIONAL FOOD STORES, INC.341INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEA hearing before Trial Examiner Thomas A. Ricci was held in the above-entitledproceeding at Milwaukee, Wisconsin, on December 5 and 6, 1962, on complaint ofthe General Counsel against National Food Stores, Inc., herein called the Companyor the Respondent.The issue litigated was whether the Respondent had violatedSection 8(a)(3) and (5) of the Act. Briefs were filed after the close of the hearingby all three of the parties.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTNational Food Stores, Inc., is a corporation existing by virtue of the laws of theState of Michigan, and is engaged in the operation of retail food stores in a numberof States, including the State of Wisconsin.During the calender year 1961, in thecourse of its operations of said retail stores, the Company sold and distributedproducts valued in excess of $500,000.During the same period it received goodsvalued in excess of $50,000 transported directly to its various places of businesslocated in Wisconsin from States other than the State of Wisconsin.I find that the Respondent is engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDOffice Employees International Union,Local No. 9, AFL-CIO, hereincalled theUnion, is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issue of the caseThe core question in this case is whether, as alleged in the complaint, the Respond-ent refused to bargain with the statutory majority representative of a particulargroup of its employees. In its Milwaukee division, embracing 57 retail stores,the Company has long employed a group of workmen called inventory clerks. Theseclerks, a total of five, voted in a consent election conducted by the National LaborRelationsBoard on May 11, 1962; the result of the balloting was five votes in favorof the Unionand none against;on May 22, 1962, the Regional Director issued acertificate of exclusive representative status to the Union as bargaining agent for thefive men. Representatives of the Company and of the Union met twice, on July 17and again on August 17, to discuss a collective-bargaining contract; no agreementwas reached.During July and August the Company took steps to have the workof the inventory clerks performed by an independent contractor instead, and onSeptember 13, 1962, separated all five of them from the Company's employ.One theory of the complaint is that the Respondent contracted away the work, anddischarged the inventory clerks, in order to avoid its statutory obligation to bargainwith the Unionconcerningtheir conditions of employment, and thereby discriminatedagainst them in violation of Section 8 (a) (3) of the Act.A second theory of thecomplaint is that, evenassumingthe decision to contract was based on economic con-siderations, the Respondent failed in its statutory duty to bargain with the clerks'representative on the very question of whether their jobs ought to be abolished atall, and thereby refused to bargain with their Union in violation of Section 8(a)(5).The Respondent denies thecommissionof any unfair labor practices.B. Appropriateunitand majority statusThe answer denies the precise complaintallegationthata unitlimited to theinventory clerks is appropriate for collective-bargainingpurposes.The May elec-tionwas held pursuantto a stipulationfor certification uponconsentelection, inwhich the Respondentagreed, inwriting, to the appropriateness under the statuteof the unit exactly asset out inthe complaint.The record shows that inventoryclerks check all stock and merchandise in each of the 57 stores of the Milwaukeedivisionon regular and continuing schedules.They are the onlyemployees who dothis work, and, separately from all other store or office employees of the Company,are supervised by two captains, who work with them.They are under ultimate 342DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervision of the office manager, but, unlike all other employees, their work keepsthem out of the office except for brief periods and the nature of their duties isunique within the Company.Moreover, the record as a whole contains no indica-tion that a unit of inventory clerks in this situation is not in complete harmonywith all the statutory provisions relating to the appropriate bargaining unit, andthe Respondent has advanced no substantial evidence to the contrary.Accordingly,I find that all field inventory personnel, assigned to a regular traveling crew, employedby the Milwaukee division of National Food Stores, Inc., excluding office clericalemployees, retail store employees, professional employees, managerial and con-fidential employees, and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.As all these employees voted in favor of the Union at the May 11, 1962, election,I also find that at all times since or on about May 11, 1962, the Union has beenthe certified representative for the purposes of collective bargaining of a majorityof the employees in the above-described bargaining unit, and, by virtue of Section9(a) of the Act, has been and is now the exclusive representative of all the employeesin said unit for the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.C. Organizational activities; interference, restraint, and coercionLewandowski, International representative of the Union, obtained authorizationcards from the inventory clerks in mid-March 1962, and on March 24 wrote to theCompany, advising it that a majority of the employees had designated the Unionand requesting a bargaining conference.Two days later he filed a petition for anelection by the Board; it was in consequence of this petition that the parties enteredinto a stipulation, on April 27, to hold a consent election.During the last week of April each of the inventory clerks was called fromwhichever store he chanced to be a conference in the office of either Zarzynski,divisional accountant and office manager, or Cloverdale, personnel manager. Zarzyn-ski is their ultimate superivsor, above the captains who travel with the inventoryclerks.Zarzynski testified that he called these conferences, after receiving the Union'sclaim letter, in order to learn what dissatisfactions had led the clerks to join theUnion, and that he and Quirk, the Company's labor relations director from theChicago main office, had discussed the matter and wished to "adopt some othermethods of solving their problems and easing their work."Three were called in asa group; one clerk, Kinney, recalled he was alone; another, Schnapp, said he wentin with Halla, one of the supervisory captains. It is conceded that Zarzynski andCloverdale were present on each occasion, that Zarzynski did most of the talkingfor the Company, and that all five clerks were in fact called in late in April.The clerks were invited to the Milwaukee office again in the same manner withinabout a week, this time separately.Four were called, by letter or telephone, onMay 5; Urbach, another clerk, on May 4.1 In each instance the clerk spent about15minutes in conference with the divisional accountant and personnel manager.For the most part, Zarzynski and Cloverdale did not contradict the testimony ofthe clerks as to what was said during these conversations. In April, Zarzynski toldthe clerks he had called them because of their union activities, and that he wantedto know why they had joined the Union. They told him, and among their "gripes"listed the 4-day week-they preferred 5; wages-they desired a raise; the carelessdriving of one of the captains; meals on the road-they should be better; insuranceand pension for them-the Company should pay more.As to what was said inthe May 5 interviews, there is also substantial agreement.Zarzynski said he calledthem to inform them of the date that had been set for the forthcoming election;they had not heard, and he told each of them. And finally, in what seems to havebeen a major subject of discussion-what Zarznyski called the various "alternatives"open to the Company then-there is also no disagreement among the witnesses.Onthismatter of the alternatives which Zarzynski listed, all five clerks consistently andin corroborative detail recalled he talked to them in the first meetings.Zarzynskipassingly said he spoke of some of the alternatives, at least to some individualemployees, in May. I am satisfied he did so at the early meetings; the importantthing is he did not dispute having advised the employees of what the Companycould do.2Urbachis sometimes referred to in the record as Baker,withoutexplanation. NATIONAL FOOD STORES, INC.343On two details of the testimony there is conflict.Did Zarzynski tell each of theclerks in May that the Company already had two or three votes in its favor? Didhe tell them that in another division of the Company-in Minnesota-Laughlin,branch manager, "broke" the Union by resortmg to one of the alternatives?One of the April meetings brought clerks Urbach, Williams, and Fazendin to theoffice.According to Urbach, after the employees had answered Zarzynski's inquiryas to why they wished a union, Zarzynski said: "You know we want to keep control ofthe inventory unit.We do not want a union, and we will try and fight theUnion.Of course, if the Union does come in, there could be some thingswe could do.We could.transfer some of the boys out of town to Portage orShawano, and you could work from out of there. If you didn't want to do that youcould quit."The last of the alternatives which Urbach recalled was that the Com-pany could "lay off a couple of men and take inventory with just two or three "Williams corroborated Urbach's testimony as to Zarzynski's statements at this meet-ing; he also recalled that the office manager said. ". . . If we should vote the Uniondown, or out, that we could get together monthly, either a representative of our groupor even all of us, and work out our differences."Fazendin testified as did Urbach and Williams.According to him, Zarzynski said:"We will not tolerate a union, and if you persist, or you continue in this action, weare not threatening, mind you, we are not threatening you, but here are some of thealternatives."He also quoted them (Cloverdale and Zarzynski) as saying ". . .we should be able to get along and we could be more a part of a family . . . if wecould get together the situation would be rectified, and maybe we could get togetherevery month, either one or all of us, and we can try to work on these things and seeif we didn't get more benefits for you." Fazendin's recollection of Zarzynski's alterna-tive was quite as related by Urbach and Williams.Kinney was interviewed on April 19, primarily by Cloverdale, before Zarzynskientered the office.His testimony substantially accords with that of the other threeclerks.He quoted the personnel manager as saying, "National didn't intend to havethis crew organize and would fight it in every way, that this had been tried in otherbranches and had failed, and this would fail here. "He also testified thatCloverdale said the Company had various alternatives "if you went into the Union,"and added that if the Company were compelled to increase wages, it might be forced toexact greater work output per man and reduce the complement, with Kinney indanger of discharge because he was the last to be placed on the crew.Schnapp heard the same details concerning alternatives from Zarzynski when hewas called to the office on April 21.According to him Cloverdale also said, inZarzynski's presence: "..Mr. Laughlin had the same trouble in Minnesota whenhe was Branch Manager there when they tried to join the Union, and he broke theUnion there and he could just as well do it here . .The individual interviews in early May were shorter and again each clerk wascalled from his route work to meet Cloverdale and Zarzynski at the office. In eachinstance Zarzynski informed the clerk of the election date a week later. Schnapp'stestimony is that Zarzynski also told him he should vote as an individual, that theCompany was confident of at least three votes, but that "if we joined the Union theywould definitely fight us all the way." According to Kinney, Zarzynski told him theCompany "had two votes in its favor" and that he, Kinney, "might be in line for acrew captain's job."Williams testified Zarzynski asked him what his "feelings wereabout the coming election," and added the Company was sure of two votes and hopedWilliams "would do what was right." Fazendin said that Zarzynski told him ". . .we have two sure votes for the Company . . . I don't want to influence your votein no way whatsoever-with another vote we will be in good shape and we canstraighten this all out."Urbach, called to the office the day before, testified that among other thingsZarzynski said, "You know you have the most years on the crew and thereforewould be the first in line for a crew captain's job.Now with the Union herewe would think twice before promoting you because in a job like that we would wanta company man in that position and not a union man . .. . Zarzynski concludedwith, "I'm sure we have three votes on our side . . . you are old enough to know whatyou are doing.Vote the way you want."Throughout their entire testimony Zarzynski and Cloverdale contradicted that ofthe five clerks on only three details; for the rest they were not inconsistent with allthe foregoing testimony.Zarzynski expressly denied having said the Company hadtwo votes in its favor; he said he told the individual clerks on May 5 that the electioncould turn on three votes, and that each man should cast his ballot as an individual.Both he and Cloverdale denied having said that Branch Manager Laughlin else-where had broken a union. Zarzynski did say, however, that "in discussing some ofthe approaches we might have to use to reduce costs if the cost continued to rise and 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDI think we mentioned Mr. Laughlin in connection with our St. Louis Branch, operatingtheir inventory with the District Manager and store help without a separate inventorycrew."And, from Cloverdale's testimony: "I mentioned Mr. Laughlin's name in thisrespect, . . . another alternative to reducing the inventory cost would have beenusing supervisory personnel and store personnel to take the inventory.This was asystem used in Sioux City division."At the hearing the two company officials colored their testimony in terms of aconcern over the danger of increased costs in the event the Union should prevail andforce higher wages or other indirect expenses upon the Company. In their conversa-tions with the employees, however, although at times the matter of relative operatingexpenses was mentioned, the tenor of the interviews as a whole was clearly to conveythe thought that the "alternatives" were being considered more as a means of eliminat-ing the Union than as necessary economic measuresZarzynski said he called themeetings seeking to find "some other method of solving their problems and easingtheirwoik."But each of the "alternatives" he proposed-forcing them to worknights or weekends, replacing them with supervisors or store personnel, transferringsome clerks to distant locations, laying off some of them, or contracting away thework entirely-was a direct detriment to their well-being, including, indeed, the mostextreme hurt they could suffer in consequence of continued union activity.To defendthese proposals as intended to "ease" the work of the clerks, "or solving their prob-lems," runs counter to simple realities.If these "alternatives" were truly meantto be invoked only in the event sincere collective bargaining should fail to compromisethe just needs of both parties, there was no occasion to tell the employees they couldmaterialize "if the Union does come in," or "if you continue in this action," or "if wewent into the Union," and that the alternatives could be avoided "if we could gettogether" without a union.Zarzynski's own testimony shows that he was seekingnot to avoid increased costs, but to eliminate the Union instead. "I asked them whattheir problems were, what were the things bothering them in their minds. I told themthat it was possible we could reach some other approaches to this besideorganizing . . .Neither Zarzynski nor Cloverdale denied the testimony of Urbach, Kinney, andSchnapp that they told the clerks the Company would not "tolerate" a union amongthe clerks, and that it would "fight" to prevent itZarzynski did not deny tellingUrbach and Kinney, when he had each in his office, that they might become captains,with the inescapable implication that this might come about only if they voted againstthe Union.And the further statement to individual employees, closeted with theirsupervisors in the locus of authority, that in another branch of the Company the"problem" had in fact been solved by eliminating inventory clerks and using otheremployees instead, could only have been intended, or understood, as an alternative tounion activities, and not necessarily as a last resort the Company might turn to onlyin the ultimate event union demands should force a defensive "alternative."More-over, the very fact that in May, immediately before the election, each clerk was calledin separately to hear his supervisor voice the Company's opposition to union activities,was in itself an intimidating technique.Coupled with the further undenied testimony that Zarzynski also told the clerkstheir "problems" could well be solved by direct dealings at periodic conferenceswithout need for any union, all this leads me to believe that the clerks' version ofthe meetings are the more reliable.And finally, the testimony of the five clerkswas straightforward, consistent, and mutually corroborative.On the basis of therecord as a whole, considering also the demeanor of all the witnesses, I credit them.Accordingly, I find that by Zarzynski's action in interrogating all the clerks con-cerning their reasons for joining the Union, and in threatening to lay off some ofthem, to transfer some of them to distant locations, to replace them with otheremployees, and to contract away their work entirely, the Respondent restrainedand coerced the employees in their statutory right to engage in self-organizationalactivities and thereby violated Section 8 (a) (1) of the Act.D. The bargaining conferences and the discharge of the clerksFollowing the Union's certification by the Regional Director the parties metby arrangement in a bargaining conference on July 17, 1962, a few weeks after theUnion had sent to the Company its proposed contract.The personnel managerand Quirk, the Company's overall labor relations director, represented the Respond-ent.For the Union there were International Representative Lewandowski, threeother union agents, and three of the five clerks-Urbach, Schnapp, and Kinney.The Union's proposals were read through, with union agents explaining its provisionsand answering questions put by the company officers.The conference lasted about NATIONAL FOOD STORES,INC.3452 hours, and toward its close the Union requested the Company to come forth withits counterproposals, but to make them realistic so as to avoid protracted discussion.The Company promised to study what the Union had suggested and to bring tothe next meeting its own proposed contract.During the discussions Quirk said thatthe Union's demands were high, a costly package.He also said, according to Lewan-dowski, that "over a period of several years" the Company had been receiving solici-tations "by out-of-town inventory agencies that said they could do the work cheaper."Quirk also testified that as he talked he waved a paper in the air, while saying: "Weare constantly receiving this type of information from people who would like toperform the services for us."The parties met again on August 17, and Lewandowski started by asking for thecontract proposals which the Company had promised to bringThe Company hadnone; instead Quirk announced that the Company wished to contract out the inven-tory work.His first words were that the Union or the employees would not likewhat he was about to announce, but that he was sure it was best for both the Com-pany and the employees in the long run. In the same first breath he reassured theUnion that the Company was deeply concerned with the employment interests ofthe clerks, that it wished to make every effort to place them in other jobs with theCompany, and that to this end it was prepared to interview them immediately.Healso added that if the men did not accept reassignment with the Company, he "wouldrecommend them to the company that would do the work." Quirk invited Lewan-dowski to be present at such interviews and said the company personnel managerwas prepared to speak to each of them that very afternoon or the next day.Lewandowski and the three clerks present showed little interest in being inter-viewed for other jobs and the union agent responded with saying he was there forpurposes of negotiating a contract.Kinney asked whether the decision to contracthad already been made, and Quirk replied: "The decision is made. It has beenmade in Chicago " Lewandowski then said: "Actually, we are not talking here ofnegotiations or contracts.We are talking about subcontracting which is alreadyin effect," and Quirk replied "Yes,"Urbach also testified that Quirk said in thevery first part of the meeting that the decision had been made in Chicago. Schnapp,too, testified that he asked Quirk then and there whether the final decision hadalready been reached, and that Quirk replied that this was so. Schnapp testifiedfurther that when Lewandowski asked Quirk "if there was going to be any bargaining"Quirk said "he didn't see any need in bargaining.The job was going to besubcontracted."Although the Respondent's witnesses maintained in the totality of their testimonyat the hearing that the final decision to contract the work was not reached until afterthe August 17 conference, neither Quirk nor Cloverdale denied the foregoing testi-mony showing clearly that they left no doubt in the employees' minds that an ir-revocable decision had already been made.Counsel for the Respondent askedQuirk how he had answered the direct question of one of the clerks at that conferenceas to whether the Company had "definitely made a decision."Quirk's only responseat the time was that this was the desire of the Company to go to an outside inventoryservice.As concerned the timetable on it, if this decision was made, we wouldn'tlike it to involve two or three months delay, but certainly a week or two would not')ean important factor, because I say, again the important thing we would betalking to these men and seeing that they were satisfied they were placed properly."The conference ended with the company representatives again reassuring Lewan-dowski and the clerks present of the Company's desire to interview each of thefive clerks in order to offer them jobs elsewhere with the Company.The Unionsaid the matter would be discussed with all five clerks perhaps later that day, andthat Lewandowski would advise the Company whether or not the clerks were willingto be interviewed on that basis.Lewandowski met with all five clerks in the union office later that day, and asa group they decided against presenting themselves for the individual interviews de-sired by the Company. Lewandowski did not communicate with the company repre-sentative again.A week or two later both Cloverdale and Quirk telephoned Lewan-dowski's office in order to learn what the Union's position might be.Lewandowskilearned of their calls but never called back.The inventory clerks continued to work until the weekend of September 13; begin-ning on the 16th their work was performed by employees of an independent con-tractor.About August 29, the Company wrote a letter to each of the five clerksinviting them to an interview in the office of the personnel manager.Each clerkcame as invited, was offered employment elsewhere with the Company-withoutthe parties reaching definitive understanding as to precisely what job they shoulddo-and in each instance the clerks indicated unwillingness to accept other kind of 346DECISIONS OP NATIONAL LABOR RELATIONS BOARDwork with the Company. On September 8, 1962, each clerk received a letter fromthe Company telling him that he had "resigned"; the reaction was a telegram fromtheUnion to the Company stating that all five clerks were ready and willing tocontinue in their regular inventory clerk jobs.E. The independent contractor arrangementThe story of the Respondent's decision to contract out the inventory-clerkwork was told by Zarzynski.He started by saying that before February 1962, henever knew there existed such an independent service in Milwaukee. In February asales representative of a company called General Business Services made a routinesolicitation call on him and on February 27 sent Zarzynski a written bid to performthe work.Zarzynski's answer was that the price was too high, but that if the pricewere lowered the salesmen could let him know. Zarzynski also recalled that thisinquiry came to the attention of one of the inventory clerks, Fazendin, who inquiredabout it of his captain, Lusk.When the captain asked Zarzynski whether there wasany truth in the rumor about contracting out the work, Zarzynski replied: "We didn'thave anything in mind in the immediate future, and let the matter drop at that."The representative of General Business Services sent another bid to Zarzynski onApril 12, but the price was essentially the same.Again Zarzynski said the pricewas too high.A third bid arrived on June 4, but Zarzynski ignored it completelybecause of the price.The subject next arose in the minds of company officials when on July 15 Winland,the Respondent's controller in Chicago, sent Zarzynski a copy of a newspaper ad inwhich a company called Retail Grocery Inventory Service solicited the business oftaking inventory in grocery stores from the public generally.A pencil notation ofWinland asked Zarzynski, "Have you contacted these people yet?" It seems thatone Nicholson, of the Retail Grocery Service, had called on Winland in a solicitationcall.Apparently Winland told Nicholson he could call on Zarzynski, and Nicholsondid so on about July 20. Nicholson proposed a price of $2.50 per $1,000 of mer-chandise to do the inventory work. Zarzynski placed the proposal with Walter Kalm,Milwaukee divisional manager, with the suggestion it be discussed with Kalm'ssuperiors in the home office.Zarzynski continued to relate that sometime in the middle of August the homeoffice told him he could "investigate the situation further" and actually contract thework out if he wished.Nicholson kept calling Zarzynski to provoke a final decision,and toward the end of the month Zarzynski became "really interested."Finally,Zarzynski said that on August 24 he made the final decision to use Retail GroceryService.He ended by saying that the divisional manager gave final approval onSeptember 4, and that the contract was consummated on September 16, when thenew company in fact took over the work.Nicholson testified that from inception of the contract he has been using part-timeemployees, performing the work nights and Sundays, and that the arrangement isstrictly an oral one with no time provision.With the cooperation of PersonnelManager Cloverdale, Nicholson, on September 5 or 6, interviewed each of the fiveinventory clerks who were discharged and offered each of them the same pay theyhad been receiving to do the same work.He told them however they would haveto work nights and Sundays. Each of them refused the offer.F. Analysis and conclusionAs stated above, the complaint alleges that the Respondent "discharged" the clerksbecause of their union activity and "refused to bargain" with the Union concerningtheir conditions of employment.The basic contentions of the defense are that (1) be-cause the Respondent offered other jobs to all five clerks, it is not true that theywere discharged, and (2) because the Company was ready and willing to discusswith the Union their placement elsewhere, it is not true that there was any refusalto bargain with the Union in respect to their conditions of work. In terms of thosefacts whichare pertinent in this case,the more precise meaning of the complaint isthat the Company discharged the clerks from their inventory jobs because of theirdesire to bargain collectively on the basis of a bargaining unit limited to theirclassification, and through this Union of their choice.The statutory right to engage in union activities and enjoy the benefits of collectivebargaining guarantees to employees not only the privilege of having a union of theirown choice, but also the concomitant prerogative of doing so on the basis of a unitwhich is appropriate within the scheme of Section 9 of the Act. Indeed, the funda-mental concept ofmajorityrepresentative status, as thesine qua nonofcollectivebargaining, carries with it the inseparable component element of an appropriate de- NATIONAL FOOD STORES, INC.347lineation of the total complement of employees involved in the group within whichthe spokesman chosen by a majority is always tested.In this instance the clerks chose to exercise their statutory right on the basis ofa unit of inventory clerks, and through the Charging Union. The Company agreedbefore the election was held that such a unit was correct;it is appropriate now.The clerks voted unanimously for this Union and it is therefore the statutorymajority agent.But before these employees were able to engage in the collectivebargaining for which all the foregoing was predicate,before their chosen agent couldeven discuss with the Employer the working conditions of inventory clerks-the onlyclassification for which it was authorized both by the employees and by the statuteto speak-the Respondent abolished the jobs and precluded the very collective bar-gaining which the representation proceeding contemplated and which the statute wasintended to encourage and protect.If in fact the Respondent'smotivation in con-tracting away the inventory jobs was to achieve this objective-frustration of theclerks' desire to bargain collectively with it concerning their inventory clerk jobs-itwillfully denied to them the basic privilege of the procedures of collective bargaining.And the "discharge"alleged in the complaint then becomes the compulsory removalfrom employment as inventory clerks.As such a discharge effectively denied tothese clerks the right to self-organization activities envisaged by the total scheme ofthe Act, it is immaterial that the Respondent simultaneously offered them jobs inother positions, or that in other employment they might be included in other appro-priate bargaining units, or that such other units are covered by collective-bargainingcontracts, or even that in some of the other positions offered the clerks might becompelled, under contract,to become members of any other labor organization.There is an equally inherent fallacy in the Respondent's argument respecting therefusal to bargain aspect of the case.It is true that the Respondent was willing,indeed desirous,of discussing with Union Representative Lewandowski the matterof reassignment of the inventory clerks to positions in the stores,such as sales clerksor assistant managers.But the Union was only authorized to act as spokesman forinventory clerks; the appropriate bargaining unit only included,and the certificatewas precisely limited,to these jobs.The complaint alleges, therefore,as indeed itmust, that the Respondent refused to bargain over the employment conditions ofinventory clerks. If in fact the Respondent's conduct vis-a-vis the statutory majorityrepresentative was such as to remove any possibility of discussion on the subject ofemployment conditions of inventory clerks, its action was as much a refusal to honorthe certificate in favor of the Union as it would have been had the Company insistedon bargaining with this Union concerning the hiring and wages of sales clerks orassistant managers.It can be of no avail to the Respondent that itinvited Lewandow-ski to the proposed interviews looking to the hiring of five men into store jobs. Suchmatters were outside the scope of the Union's certification;in fact any dealings theCompany might have had with him relative to employment within the store comple-ment would probably have constituted illegal encroachments upon the exclusive rep-resentative status of the Retail Clerks Union, which was the recognized majorityrepresentative of the store clerks.2I think the preponderance of the evidence, appraising the record in its entirety,proves that the Respondent contracted away the work because the inventory clerkshad elected to be represented by the Union, and not for economic reasons, as it nowasserts.Apart from broad conclusionary statements by company representatives,both at the August 17 meeting with the Union and at the hearing, that the cost oftaking inventory through Retail Grocery Service is less than direct use of inventoryclerks, there is no proof from company records in support.Zarzynski spoke ofcertain figures in dollars and cents reported to him by his assistant, but he did notproduce the records themselves.3The claim, also advanced by the Respondent tothe Union and reiterated at the hearing, that the independent company would do thework more "professionally" and more "efficiently," and that this too was a motivatingconsideration, is of little persuasion in view of the Company's willingness to havethe contractor continue using the same inventory clerks, after their separation fromthe Respondent's payroll.Quirk told the Union on August 17 that the Company hadbeen "solicited for several years" by such outside companies, that "we are constantlyreceiving this type of information," but at the hearing he said his first knowledgethat the Company was considering such a method came as late as July 27AndZarzynski's testimony shows only that salesmen came to him; it contains nothing in2CompareCentral States Petroleum Union, Local 115 (Standard Oil Company),127NLRB 223.3SeeInternational Hod Carriers,Building and Common Laborers'Uni3n of America,Local No. 41(A. B Anderson Construction Company),129 NLRB 1447 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe slightest degree indicating that the Company itself evinced any interest in such astep at all before July. If anything, it shows that he was completely satisfied beforethis time with the operation of the inventory crew, for he summarily rejected the bidsof GeneralBusinessServices and completely ignored that company's last bid earlyin June.4 It was not until July 15, 2 days before the first scheduled meeting with therecently certifiedUnion, that there appears the first evidence of interest by theCompanyto make any change.So far as this record shows, no complaints were ever voiced to the inventory crewrespecting their competence or the Company's concern or dissatisfaction with theirunit performance in any way. The system of direct employment of inventory clerksisof years' standing with this company, and its officers could think of none of its13 divisions where the work was ever given out by contract. The record also stronglyindicates that although many of the Respondent's other employees are covered byunion contracts, no inventory clerks in any of its divisions are separately representedby a union of their own.Of greatest significance, however, is the direct evidence that Zarzynski and Clover-dale first mentioned the idea of contracting the work when they spoke to the clerksabout their union activities and listed this one as among the Company's alternativesto organizational activities.Thus, the very timing of the critical events-selectionof a bargaining agent by the clerks for the first time and change of system by theCompany after many years-viewed against all the foregoing pertinent facts, con-clusively establishes a causal relationship between union activities and abolishmentof the jobsI find, as alleged in the complaint, that the Respondent contracted away the jobsof the inventory clerks and thereby discharged them from their established employ-ment, for the purpose of discouraging their union activities, and thereby violated Sec-tion 8 (a) (3) and (1) of theAct5Having decided that it was going to contract out the inventory work, the Respondentwas under a statutory duty to negotiate "with the duly designated bargaining agentover its decision to do so." 6Absent such bargaining, or at least an opportunity tothe Union to discuss the question of whether or not the Employer should adhereto its decision to conrtact, implementation of the decision becomes a unilateral actsubstantially altering the clerks' condition of employment and a "refusal to bargain"with the certified representative, as alleged in the complaint.Contrary to the Re-spondent's announced desire, the clerks wished to continue in their establishmentemployment, and through their Union they were entitled to an opportunity to persuadethe Employer to their views.As the Board has stated:Experience has shown.that candid discussion of mutual problems by laborand management frequently results in their resolution with attendant benefit toboth sidesBusiness operations may profitably continue and the jobs may be pre-served.Such prior discussion with a duly designated bargaining representative isall that the act contemplates.But it commands no less.?Labor Relations Director Quirk's own testimony of what was said at the conferencewhen he first advised the Union of the Company's desire, shows without questionthat he excluded any possibility of reconsideration resulting from bargaining withthe UnionDespite his promise, he brought to the meeting no company proposalswhich might conceivably have resulted in the economic goals which the Companymay have had in mind, without resort to extinction of the bargaining unit.He quicklymade the matter of interviewing the clerks for other assignment the sole subject ofdiscussion, and showed that this was the Company's main concern at this conference."I explained that as far as the Company was concerned, the important point was thatnone of the men presently on the inventory taking crew would be hurt. .When Lewandowski protested, and referred to "cases of record regarding discontinu-ing present operations," Quirk said nothing about any possibility of avoiding theextreme action or of seeking to find a middle course. Instead, as he recalled, he4In sharp conflict with the labor relations director's statement that the Company had"constantly" received literature on this subject, Zarzynski said clearly that the only com-panies that had approached him was General Business Services and Retail GroceryServicesAnd as to the Company controller's note referring to Retail Grocery Service andasking him whether he had contacted "these people yet," he said he ignored itItwasNicholson who came to him, not anyone of the Company who approached Nicholson.e American Manufacturing Company ofTexas,139 NLRB 815;Town&Country Manu-facturing Company, Inc,136 NLRB 1022BFtibreboard Paper Products Corporation,138 NLRB 550.7Town & Country Manufacturing Company, Inc., supra. NATIONAL FOOD STORES, INC.349answered Lewandowski with: ". . . I thought that there were two ways of approach-ing things, one is through litigation or legal proceedings, and then there is an easierway, and I said that on the assumption that a union is primarily interested inthesemen as a group and as individuals, and certainly since this was a company'smain interest, that I thought it would be more proper to discuss their future so thatnone of them would be hurt." Schnapp and Kinney asked whether the Company'sdecision was final; they said he answed "Yes " In the light of his testimony gen-erally, but particularly his, as well as Cloverdale's failure to deny this testimony ofSchnapp and Kinny, I credit the employees, and find that Quirk frankly conceded,then and there, the finality of the Company's determination.When one of the clerks said he did not see how an outside company could dothe work at lesser cost, Quirk did contradict him, but the entire testimony as to whatwas spoken shows clearly that such a passing comment fell far short of bargaining onthematter, and that Quirk had no intention of considering the Union's position.Cloverdale made brief notes of what was said; his notes, received in evidence, quoteQuirk as follows:No effort to break up unit-economic and efficiency move.We can usethesemen-won't get hurt.Won't argue economics-time will tell-it'sinevitable.When the meeting broke up there was only one question which the companyrepresentatives were willing to discuss: were the clerks going to come to the officefor interviews on possible reassignment, or were they not?They decided against it,and Lewandowski never communicated this decision to Quirk.He ignored Quirk'sletter of reminder dated August 28, but the letter serves only to prove, all the more,that the only subject the Company was willing to discuss with the Union wastransfer of the clerks to other jobs. Its critical language is: "..You stated thatyou would contact our Mr. Cloverdale . . . relative to scheduling personnel inter-views with members of the inventory group concerning their reassignment . . wecan only assume from the above that you . . . are not interested in the reassign-ment of the individuals in our inventory group."On the basis of the entire record, I find that the Company announced itsdecision to contract the work to the Union on August 17 asa fait accompli,that itshut off any avenue of discussion about the matter with the bargaining agent ofthe inventory clerks, and that it thereby refused to bargain with the majority repre-sentative of those employees in violation of Section 8(a) (5) of the Act. It mattersnot that the actual contractual arrangement with Retail Grocery Invenory Servicemay not have become binding until 2 weeks later.Nor is it of any significance tothe true issue of the case that the Respondent may have delayed implementationof its decision a week or two in order to afford the inventory clerks an opportunityto accept other jobs, and thus avoid outright layoff.The controlling fact is thatthe decision to contract the work was presented to the union representatives as amatter beyond the area of those subjects which the Company was willing to discusswith them.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desist from such conduct. I shallalso recommend that it be ordered to take certain affirmative action designed todissipate the effect upon the employees of the illegal conduct found and to effectuatethe policies of the Act.The critical act of the Respondent upon which the major findings of violations ofthe Act rest was its unilateral decision to abolish the inventory clerks' jobs and tocontract out the work instead to Retail Grocery Inventory Service.Execution of thisagreement with the contractor constituted both the unlawful discrimination in em-ployment against the five clerks and the refusal to bargain with their Union.Appropriate remedial action to undo the coercive effect of the illegal dischargesrequires that the clerks be restored to the employment they held before the commis-sion of the prohibited discrimination against them.Similarly, unless the refusalto bargain which has occur red it to be permitted to stand, the bargaining unit of 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDinventory clerks must be recreated so that the affirmative order to bargain withthe Unionnow caneffectively be carried out. In the special circumstances of thiscase, therefore,I shallrecommend that the Respondent be orderedto cancel itsagreementwith Retail Grocery Inventory Service, to reestablish the inventory clerkgroup as direct employees of the Company, and to reinstate to their old positions thefive clerks named in the complaint. I shall also recommend that it bargain in goodfaith with the Union with respect to the working conditions of the inventory clerkson this basis. In further conformity with long-established Board practices, I shallalso recommend that the Respondent be ordered to make whole each of the fiveclerks for any loss ofearningshe may have suffered in consequence of the illegaldischarges, withinterestupon any money dueIn its brief the Company contends thatin no eventmay an employer be deniedthe privilege of altering its methods of doing business, including changes from theuse of direct employees to independent contractor arrangementsIn advancing thiscontention here, the Respondent misconceives the import of the remedy I shallrecommend, and of the holding of the Board decisions upon which its rests 8Anemployer is always free to discontinue direct employer-employee relations, and toengageindependent contractorsinstead,with or withoutreason,and certainly withno obligation to justifyits actionto the satisfaction of the National Labor RelationsBoard.Thesole limitationupon that right, so far as the Labor Management Rela-tionsAct is concerned, is that the change may not be motivated by a purpose ofinfringingupon the right of employees to engage in self-organizational activities,and to bargain collectively with their employer.The compulsive force of the orderto cancel the contractor arrangement in this case is not a curtailment of the Respond-ent's freedom to operate its business at will, but rather a necessary curb upon thepractice of denying to the employees their statutory rights under the guise of economicprivilege.If the Company's generalprerogative to run its own business were to takeprecedence over the clerks' right to engage in union activity in this instance, a viola-tion which goes to the heart of the Act would remain unchallenged, and the Respond-ent would enjoy to the full the fruits of its illegal conduct.The Respondentalso arguesthat because the clerks refused to accept other jobs,both with the Respondent and with Retail Grocery Inventory Service, they incurred"willful losses," and that therefore any wages they would have earned in suchjobs must be deducted from the make-whole provisions of any remedial order.Asa broad proposition, and in other circumstances, there may be some merit in thisargument; I findno occasionhere to consider it generally.Conceivably, in the con-text of a dispute over an employer's right to discharge an employee, an offer ofequivalent interim employment pending legal resolution of the labor dispute andfor the purposeof minimizingdamages that might result from a good-faith miscon-ception of employer privileges under the statute, could equitably be a factor indetermining backpay liabilitySuch was not the case here.Work for the independentcontractor meant night and Sunday duty, which I do not believe the clerks wouldhave been obligated to accept in any event.Nor can I say definitively on this recordthat the jobs the Respondent was ready to offer each clerk-they never were con-cisely defined-constituted in fact equivalent employment.But apart from suchconsiderations, it is clear that what the Respondent wanted the clerks to do was notonly to accept remunerative employment, but also to agree with its overall schemeand forget any thought of bargaining through their chosen union and on thebasis of an inventory clerk bargaining unit. Its offer was an invitation to cooperatetoward fulfillment of one of the very threats-contracting away their work-whichZarzynski had voiced to them at the inception of their union activities.This was the"easy wav" which Quirk suggested to the union International representative onAugust 17, as an alternative to any attempt to vindicate collective-bargaining rightsthrough Board proceedings.Thus, not only was there no suggestion that the clerks'statutory rights might be preserved for Board enforcement, but the clear implica-tion attached to acceptance of these job offers was complete surrender to theRespondent's determination not to "tolerate" a union for inventory clerks.On thesefacts, I cannot recommend that the clerks' refusal to accept the Respondent's "alter-native" to collective bargaining, be viewed as wilful losses such as the Board normallyconsiders in backpay proceedings.9Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:9 SeeFibreboard Paper Products Corporation, supra,andTown d CountryNanofactur-inc Companan, Inc., supra.9 Elcctro-Nrclaanical Products Company,126 NLRB 637 NATIONAL FOOD STORES, INC.351CONCLUSIONS OF LAW1.National Food Stores,Inc., is an employer within the meaning of Section2(2) of the Act.2.Office Employees International Union, LocalNo. 9, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of the Act.3.All field inventory personnel,assigned to a regular traveling crew, employedby the Milwaukee division of National Food Stores,Inc., excluding office clericalemployees,retail store employees,professional employees,managerial and con-fidential employees,and supervisors as defined in the Act,constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.4.At all times since May 11, 1962, the Union has been the exclusive representa-tive of all the employees in the aforesaid bargaining unit for the purposes of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By unilaterally discontinuing its inventory crew operations without first bar-gaining collectively with the Union as the exclusive representative of the employeesin the aforesaid appropriate unit,the Respondent has committed unfair labor prac-ticeswithin the meaning of Section 8(a)(5) of the Act.6.By discharging Eugene Fazendin,Walter Williams, John Schnapp,John Kinney,and Robert Urbach,because they engaged in union activities,the Respondent hasengaged in unfair labor practices within the meaning of Section8(a)(3) of the Act.7.By the foregoing conduct, by interrogating employees concerning their reasonsfor joining the Union,and by threatening to lay some of them off, to transfer themto distant locations,to replace them with other employees,and to contract away theirwork, the Respondent has interfered with, restrained,and coerced its employees inthe exercise of rights guaranteed them by Section 7 of the Act and has thereby com-mitted unfair labor practices within the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact and conclusionsof law, and uponthe entire record in the case, I recommend that the Respondent,National FoodStores, Inc.,Milwaukee,Wisconsin,itsofficers,agents, successors,and assigns,shall:1.Cease anddesist from:(a)Refusing to bargain collectively with Office Employees International Union,Local No. 9, AFL-CIO, as the exclusive representative of all field inventory per-sonnel, assigned to a regular travelingcrew, employed by the Milwaukee division ofNational Food Stores, Inc., excluding office clerical employees,retail store em-ployees, professional employees,managerial and confidential employees,and super-visors as defined in the Act, and from unilaterally changing their conditions ofemployment without prior consultation with the above-named Union or any otherunionwhich theymay select as their exclusive bargaining representative.(b)Discouraging membership in the above-named or any other labor organiza-tion of its employees by discharging any of its employees or otherwise discriminat-ing against them in regard to their hire or tenure of employment or any term orcondition of employment.(c) Interrogating employees concerning their reasons for joining the Union, orthreatening to lay them off, to transfer them to distant locations,to replace themwith other employees,and to contract away their work,because of their membershipin,or activities on behalf of,the above-named Union or other labor organizations.(d) In any other manner interfering with,restraining,or coercing employees inthe exercise of their rights to self-organization,to form labor organizations,to joinor assist the above-named Union,or any other labor organization,to bargain col-lectively through representatives of their own choosing,and to engage in other con-certed activities for the purpose of collective bargaining or other mutual aid orprotection,and to refrain from any and all such activities except to the extent thatsuch rights may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which is designed to effectuate the policiesof the Act:(a)Cancel its contractual agreement with RetailGroceryInventory Service andreinstitute its roving inventory clerk operation in the Milwaukee division, and offertoEugene Fazendin,WalterWilliams,John Schnapp,John Kinney,and RobertUrbachimmediate and full reinstatement to their former or substantially equivalent 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositions,without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of pay suffered by them in the manner set forth inthe section above entitled "The Remedy."(b)Upon request, bargain collectively with the above-named Union as the ex-clusive representative of all the employees in the appropriate unit in respect to ratesof pay, wages, hours of employment, or other terms and conditions of employment,and embody any understanding reached in a signed agreement.(c) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or useful todetermine the amount of backpay due and the rights of reinstatement under theterms of this Order.(d) Post in each of its stores in the Milwaukee division, and in the central officeof that division, copies of the attached notice marked "Appendix." 10Copies of saidnotice, to be furnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the Respondent's representative, be posted by Respondentimmediately upon receipt thereof, and be maintained by it for a period of 60 con-secutive days thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the receipt of this Intermediate Report and Recommended Order, whatsteps the Respondent has taken to comply herewith."10 If this Recommended Order be adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. In the further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals, the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "Pursuant to aDecision and Order "11 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Office Employees Inter-national Union, Local No. 9, AFL-CIO, as the exclusive representative of allour employees in the following bargaining unit:All field inventory personnel, assigned to a regular traveling crew,employed by the Milwaukee division of National Food Stores, Inc., exclud-ing office clerical employees, retail store employees, professional employees,managerial and confidential employees, and supervisors as defined in theAct.WE WILL NOT discourage membership in the above-named or any other labororganization of our employees by discharging any of our employees or otherwisediscriminating against them in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT interrogate our employees concerning their reasons for joiningtheUnion, or threaten to lay them off, to transfer them to distant locations,to replace them with other employees, or to contract away their work.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights, to self-organization, to form labororganizations, to join or assist Office Employees International Union, Local No.9,AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, andto refrain from any and all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a)(3) of the Act,asmodified by the Labor-Management Reporting and Disclosure Act of 1959. INT'L LADIES' GARMENT WORKERS' UNION, AFL-CIO353WE WILL offer to Eugene Fazendin, Walter Williams, John Schnapp, JohnKinney, and Robert Urbach, immediate and full reinstatement to their formeror substantially equivalent position, without prejudice to any rights and privilegespreviously enjoyed by them, and make them whole for any loss of wages sufferedas a result of the discrimination against them.All our employees are free to become, remain, or refrain from becoming or re-maining, members of Office Employees International Union, Local No. 9, AFL-CIO,or any other labor organization, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.We will not discriminatein regard to hire or tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on behalf of any suchlabor organization.NATIONAL FOOD STORES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, MidlandBuilding, 176 West Adams Street, Chicago, Illinois, 60603, Telephone No. Central6-9660, if they have any question concerning this notice or compliance with itsprovisions.International Ladies' Garment Workers'Union,AFL-CIOandFederation of Union Representatives.Case No. 2-CA-8849.April 29, 1963DECISION AND ORDEROn January 31, 1963, Trial Examiner Samuel M. Singer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief, and the Charging Partyfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.The Trial Examiner found that the Respondent violated Section8 (a) (5) and (1) of the Act by its admitted refusal to bargain withFOUR, which had been certified by the Board as the representativeof an appropriate unit of the Respondent's employees.The Respond-ent contends that because the Board refused to grant it a hearing on142 NLRB No. 46.